Title: From Benjamin Franklin to Joseph Galloway, 15 March 1773
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Mar. 15. 1773.
I wrote to you pretty fully per Capt. All, and have little to add. Mr. Jackson told me Yesterday at Court, that he had return’d the 30 Acts to the Board of Trade with his Approbation to every one. But to day Mr. Bollan, Agent for the Council of the Massachusetts, tells me, the Board object to one, viz, that for dissolving a Marriage. I shall enquire about it to-morrow, and endeavour to support it; as it would be very inconvenient to be oblig’d to come here with Evidences to obtain such Dissolutions. The Ministry are a good deal chagrin’d with the Boston Proceedings, but seem not to know what to do with them. Inclos’d I send you the Edition printed here with my Preface. I see Mr. Wharton but seldom. Mr. Walpole, on whom I most rely, tells me that tho’ many Delays have been thrown in our Way, he thinks he shall overcome all Difficulties, and soon get our Affair finished. But Men are too apt to expect what they wish. I continue to appear quite indifferent about it, and have never to this day ask’d as a Favour the Friendship of any Minister or Minister’s Friend towards the Accomplishment of it. Partly because I would not in that way be oblig’d: And partly, because, as we are to pay the Value, and run all Risques of future Profit, I think it no Favour. With unalterable Esteem and Affection, I am, my dear Friend, Ever Yours, 
B Franklin
Mr Galloway
